Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 18, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  152094                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  In re KEVIN J. RIEMAN                                                                                              Justices
  _________________________________________                                  SC: 152094
                                                                             ADB: 15-9-GA
  ATTORNEY GRIEVANCE COMMISSION,
             Petitioner.
  _________________________________________/

         On order of the Court, the petition for injunction pursuant to MCR 9.108(E)(4) is
  considered, and it is GRANTED. We ORDER that Kevin J. Rieman (P45548) is
  enjoined from practicing law in the State of Michigan until the felony charges pending
  against him have concluded. If the respondent is acquitted of all felony charges, this
  injunction shall automatically dissolve.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 18, 2015
           a0915
                                                                              Clerk